Luke, J.
1. On the trial of an issue raised by counter-affidavit to a distress warrant, where the plaintiff testified to a positive agreement as to rental and fixed definitely the amount of rent to be paid, it was not error to refuse to admit his testimony as to what would be a reasonable rental value of the premises rented. The assignment of error in the motion for a new trial does not show that this testimony was offered merely to corroborate other evidence of the plaintiff.
2. The evidence, though conflicting, authorized the verdict, which has the approval of the trial judge, and for no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Wade, O. J., and Jenkins, J., concur.